                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     CITY OF MIAMI GENERAL EMPLOYEES' &                 CASE NO. 17-cv-00554-YGR
                                         SANITATION EMPLOYEES' RETIREMENT
                                   7     TRUST, ET AL.,
                                                                                            ORDER GRANTING PLAINTIFFS’ MOTION
                                   8                   Plaintiffs,                          TO CERTIFY CLASS

                                   9             vs.                                        Re: Dkt. No. 94
                                  10     RH, INC., ET AL.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiffs bring this putative class action against defendants RH, Inc. (“RH”), Gary
                                  14   Friedman, and Karen Boone for alleged violations of Section 10(b) of the Securities Exchange Act
                                  15   of 1934. (Dkt. No. 45, Consolidated Class Action Complaint (“CCAC”) (citing 15 U.S.C. §
                                  16   78(b)).) Now before the Court is plaintiffs’ motion for (1) certification of the following class: “All
                                  17   persons and entities who purchased or otherwise acquired the common stock of Restoration
                                  18   Hardware Holdings, Inc. (“RH”) during the period from March 26, 2015 through June 8, 2016,
                                  19   inclusive (the “Class”)”; (2) appointment of lead plaintiffs Public School Teachers Pension &
                                  20   Retirement Fund of Chicago (“Chicago Teacher”) and Arkansas Teacher Retirement System
                                  21   (“Arkansas Teacher”) as Class Representatives; and (3) appointment of Bernstein Litowitz Berger
                                  22   & Grossman LLP as Class Counsel. (Dkt. No. 94 (“Motion”).) Having carefully reviewed the
                                  23   papers submitted and oral arguments at the hearing held on October 1, 2018, and for the reasons
                                  24   set forth more fully below, the Court GRANTS plaintiffs’ motion.
                                  25      I.      BACKGROUND
                                  26           The facts at issue in this case, as pleaded in plaintiffs’ 100-page Consolidated Class Action
                                  27   Complaint, are well-known to the parties; relevant facts from the Complaint are set forth below.
                                  28   (See CCAC.)
                                   1            Plaintiffs bring the instant action on behalf of purchasers of RH stock between March 26,

                                   2   2015 and June 8, 2016 (the “Class Period”). (CCAC ¶ 1.) Plaintiffs allege that statements RH

                                   3   made during the Class Period about the launch of a new home furnishing line, RH Modern, and

                                   4   statements about RH’s inventory were misleading, in violation of Section 10(b) of the Securities

                                   5   Exchange Act of 1934, 15 U.S.C. § 78(b). (Id. ¶¶ 178-202.) Specifically, plaintiffs allege that RH

                                   6   launched RH Modern knowing that it had not ordered sufficient product to support the launch.

                                   7   (Id.) Plaintiffs allege more than two-dozen false statements between the start of the Class Period,

                                   8   March 26, 2015, and March 29, 2015. (Id. 178-202.) They also allege four corrective disclosure

                                   9   dates starting on December 10, 2015 and ending on June 8, 2016, when plaintiffs allege that RH

                                  10   revealed the truth about RH Modern’s inventory shortfalls. (Id. ¶¶ 10-11.)

                                  11            Plaintiffs filed the instant motion on June 22, 2018. (Motion.) Lead plaintiffs and

                                  12   proposed class representatives in this action are Arkansas Teacher and Chicago Teacher.
Northern District of California
 United States District Court




                                  13   Arkansas Teacher is a frequent plaintiff in securities class actions and is currently serving as lead

                                  14   plaintiff or class representative in eleven securities class actions. (Dkt. No. 101-3, Trans. of

                                  15   Deposition of Rodney Graves (“Graves Depo.”) at 19:22-25.) Arkansas Teacher has two

                                  16   employees who oversee these matters, both of whom do so on a part-time basis. (Id. at 22:1-7,

                                  17   16:20-19:7.)

                                  18      II.      LEGAL STANDARD

                                  19            Under Federal Rule of Civil Procedure 23(a), a court may certify a class only where “(1)

                                  20   the class is so numerous that joinder of all members is impracticable; (2) there are questions of law

                                  21   or fact common to the class; (3) the claims or defenses of the representative parties are typical of

                                  22   the claims or defenses of the class; and (4) the representative parties will fairly and adequately

                                  23   protect the interests of the class.” Fed. R. Civ. P. 23(a). Courts refer to these four requirements as

                                  24   “numerosity, commonality, typicality[,] and adequacy of representation.” Mazza v. Am. Honda

                                  25   Motor Co., Inc., 666 F.3d 581, 588 (9th Cir. 2012).

                                  26            Once the threshold requirements of Rule 23(a) are met, plaintiffs must then show “through

                                  27   evidentiary proof” that a class is appropriate for certification under one of the provisions in Rule

                                  28   23(b). Comcast Corp. v. Behrend, 599 U.S. 27, 33 (2013). Here, plaintiffs seek certification under
                                                                                          2
                                   1   Rule 23(b)(3), which requires plaintiffs to establish “that the questions of law or fact common to

                                   2   class members predominate over any questions affecting only individual members, and that a class

                                   3   action is superior to other available methods for fairly and efficiently adjudicating the

                                   4   controversy.” Fed. R. Civ. P. 23(b)(3). The predominance inquiry focuses on “whether proposed

                                   5   classes are sufficiently cohesive to warrant adjudication by representation.” Hanlon v. Chrysler

                                   6   Corp., 150 F.3d 1011, 1022 (9th Cir. 1998) (quoting Amchem Prods., Inc. v. Windsor, 521 U.S.

                                   7   591, 623 (1997)).

                                   8             “[A] court’s class-certification analysis must be ‘rigorous’ and may ‘entail some overlap

                                   9   with the merits of the plaintiff’s underlying claim.’” Amgen, Inc. v. Conn. Ret. Plans & Trust

                                  10   Funds, 133 S. Ct. 1184, 1194 (2013) (quoting Dukes, 564 U.S. at 351); see also Mazza, 666 F.3d

                                  11   at 588. The Court considers the merits to the extent they overlap with the Rule 23 requirements.

                                  12   Ellis, 657 F.3d at 983. The Court must resolve factual disputes as “necessary to determine
Northern District of California
 United States District Court




                                  13   whether there was a common pattern and practice that could affect the class as a whole.” Id.

                                  14   (emphasis in original). “When resolving such factual disputes in the context of a motion for class

                                  15   certification, district courts must consider ‘the persuasiveness of the evidence presented.’” Aburto

                                  16   v. Verizon Cal., Inc., No. 11-CV-03683, 2012 WL 10381, at *2 (C.D. Cal. Jan. 3, 2012) (quoting

                                  17   Ellis, 657 F.3d at 982), abrogated on other grounds as recognized by Shiferaw v. Sunrise Sen.

                                  18   Living Mgmt., Inc., No. 13-CV-2171, 2014 WL 12585796, at * 24n. 16 (C.D. Cal. June 11, 2014).

                                  19   “A party seeking class certification must affirmatively demonstrate [its] compliance with the

                                  20   Rule.” Dukes, 564 U.S. at 350. Ultimately, the Court exercises its discretion to determine

                                  21   whether a class should be certified. Califano v. Yamasaki, 442 U.S. 682, 703 (1979).

                                  22      III.      DISCUSSION

                                  23             A. Classwide Applicability of Common Methodology for Measurement of Damages

                                  24             Rule 23(b)(3) “requires a court of to find that ‘the questions of law or fact common to class

                                  25   members predominate over any questions affecting only individual members.’” Comcast Corp. v.

                                  26   Behrend, 569 U.S. 27, 33 (2013) (citation omitted). “Considering whether ‘questions of law or

                                  27   fact common to the class members predominate’ begins, of course, with the elements of the

                                  28   underlying cause of action.” Erica P. John Fund, Inc. v. Halliburton Co., 563 U.S. 804, 810
                                                                                           3
                                   1   (2011). To establish liability on their Section 10(b) claims, plaintiffs must show economic loss, or

                                   2   damages. See id. Accordingly, for the purposes of Rule 23(b)(3), it is plaintiffs’ burden to show

                                   3   that common damages issues predominate individual damages issues. Lambert v. Nutraceutical

                                   4   Corp., 870 F.3d 1170, 1182 (9th Cir. 2017), cert. granted on other grounds, 138 S. Ct. 2675

                                   5   (2018). Lambert affirmed the Ninth Circuit’s longstanding rule that “uncertain damages

                                   6   calculations should not defeat certification . . . as long as a valid method has been proposed for

                                   7   calculating those damages.”1 See id., at 1182.

                                   8          As a preliminary matter, the out-of-pocket, or event study, method is the standard

                                   9   measurement of damages in Section 10(b) securities cases. See Affiliated Ute Citizens of Utah v.

                                  10   United States, 406 U.S. 128, 155 (1972) (out-of-pocket method is “the correct measure of

                                  11   damages” in Exchange Act case); see also, Hatamaian v. Advanced Micro Devices, Inc., No.: 14-

                                  12   cv-00226, 2016 WL 1042502, at *8 (N.D. Cal. Mar. 16, 2016). Courts regularly reaffirm that the
Northern District of California
 United States District Court




                                  13   out-of-pocket, or event study, method matches plaintiffs’ theory of liability under Section 10(b) of

                                  14   the Securities Exchange Act, making it the standard method for calculating damages in virtually

                                  15   every Section 10(b) class action. See e.g., In re SanDisk LLC Sec. Litig., 2018 WL 4293336, at *2

                                  16   (N.D. Cal. Sept. 4, 2018) (“The out-of-pocket method is widely considered an accepted method

                                  17   for the evaluation of materiality damages to a class of stockholders in a defendant corporation.”).2

                                  18

                                  19          1
                                                  Lambert acknowledged and harmonized the change in law worked by Comcast v.
                                       Behrend, in which the Supreme Court held that class certification required a “rigorous analysis” to
                                  20
                                       determine that plaintiffs offer a valid damages model. See Comcast v. Behrend, 569 U.S. 27, 35
                                  21   (2013). This stands in contrast to pre-Comcast decisions allowing class certification based on an
                                       inquiry “limited to whether or not the proposed method is so insubstantial as to amount to no
                                  22   method at all.” In re Static Random Access Memory (SRAM) Antitrust Litigation, 264 F.R.D. 603,
                                       615 (N.D. Cal. 2009).
                                  23
                                              2
                                                 See also Angley v. UTI Worldwide Inc., 311 F. Supp. 3d 1117, 1129 n.20 (C.D. Cal.
                                  24
                                       2018) (collecting cases); In re Lendingclub Sec. Litig., 282 F. Supp. 3d 1171, 1184 (N.D. Cal.
                                  25   2017) (Plaintiffs’ “proposed method—using an event study—is widely accepted for calculating
                                       damages of a class of stockholders.”); Baker v. SeaWorld Entm’t Inc., 2017 WL 5885542, at *12-
                                  26   13 (S.D. Cal. Nov. 29, 2017) (rejecting the assertion that “Plaintiffs fail to proffer a class-wide
                                       method for computing damages” and offer only “a hypothetical damages model” because
                                  27   “Plaintiffs contend that they will utilize the standard measures of damages in virtually all Section
                                       10(b) cases—the out-of-pocket methodology.”); Basile v. Valeant Pharm. Int’l, Inc., 2017 WL
                                  28
                                       3641591, at *14 (C.D. Cal. Mar. 15, 2017) (under the out-of-pocket method, “‘the amount of price
                                                                                           4
                                   1           Defendants aver that plaintiffs’ “failure to describe a specific method is fatal to

                                   2   certification because there is no way for the Court to determine whether the proposed

                                   3   methodologies will measure damages that are solely attributable to plaintiffs’ theory of liability.”

                                   4   (Opp. at 10 (citing Doyle, 663 F. App’x at 579) (internal quotations omitted).) However, in Doyle,

                                   5   the Ninth Circuit faulted plaintiffs’ method for calculating damages for failed to “measure only the

                                   6   damages that are attributable to the theory of liability.” Here, plaintiffs assert a fraud-on-the-

                                   7   market theory of liability, accordingly, the method proposed by plaintiffs—which is based on an

                                   8   economic valuation analyzing the extent to which the disclosure(s), correcting the alleged

                                   9   misrepresentations and omissions, caused the price of RH stock to fall—will limit damages to

                                  10   those that are attributable to that theory of liability. See Nursing Home Pension Fund v. Oracle

                                  11   Corp., 2006 WL 8071391, at *11 n. 4 (N.D. Cal. Dec. 20, 2006) (finding that the out-of-pocket

                                  12   method, which “consist[]]s of an event study and analysis of price movement attributable to
Northern District of California
 United States District Court




                                  13   company specific events,” is “[t]he methodology used to calculate damages in fraud-on-the-market

                                  14   cases [and] is well-established.”) Moreover, unlike in Doyle, there are no individualized issues

                                  15   regarding liability.3

                                  16           In support of their second agreement, that plaintiffs’ proposed method does not contain

                                  17   anything that “addresses any of the specific of this litigation,” defendants aver that “Dr. Feinstein

                                  18   could replace the two referenced to ‘RH’ with the name of another company and come to the

                                  19   conclusion that this same general methodology would apply in any other set of circumstances

                                  20   involving securities litigation.” (Opp. at 5.) However, this assertion seems to reflect the fact that

                                  21   securities fraud cases fit Rule 23 “like a glove,” rather than suggest that class treatment is

                                  22   inappropriate. See Epstein, MCA, Inc., 50 F.3d 644, 668 (9th Cir. 1995); see also Booth v.

                                  23   Strategic Realty Tr., Inc., 2015 WL 3957746, at *9 (N.D. Cal. June 28, 2015). As noted above,

                                  24   plaintiffs’ damages method is specifically tied to plaintiffs’ claims under Section 10(b) and

                                  25
                                       inflation during the period can be charted and the process of computing individual damages will
                                  26
                                       be virtually a mechanical task’” (citing Blackie v. Barrack, 524 F.2d 891, 905 (9th Cir. 1975)).
                                  27           3
                                                 The Court is unpersuaded by defendants’ argument at the October 1, 2018 hearing that
                                  28   this case is much more complicated than those cases in which courts have approved use of a out-
                                       of-pocket or event theory method of damages calculation.
                                                                                       5
                                   1   provides for damages equal to the inflation of RH’s stock price that is attributable to the alleged

                                   2   misstatements and omissions.

                                   3          Finally, defendants’ argument that the plaintiffs’ proposed method fails “to demonstrate

                                   4   how one would measure inflation using any ‘standard tools of valuation’ if it cannot be measured

                                   5   using an event study” is essentially an assertion that plaintiffs’ method will result in incorrect

                                   6   calculations. However, this criticism prematurely addresses the quantification and allocation of

                                   7   damages, which courts consistently find are not appropriately raised at the class certification stage.

                                   8   Yokoyama v. Midland Nat’l Life Ins. Co., 594 F.3d 1087, 1094 (9th Cir. 2010) (“damage

                                   9   calculations alone cannot defeat certification”). Additionally, the Ninth Circuit has held that

                                  10   plaintiffs are not required to prove their damages with “exact proof” at the certification stage.

                                  11   Alaska Rent-A-Car, Inc. v. Avis Budget Grp., Inc., 738 F.3d 960, 970 (9th Cir. 2013).

                                  12   Accordingly, the Court finds that plaintiffs have established a common methodology for
Northern District of California
 United States District Court




                                  13   measurement of damages that is applicable classwide.

                                  14          B. Adequacy of Proposed Class Representative Arkansas Teacher

                                  15          “To determine whether a plaintiff will adequately serve the class, courts consider two

                                  16   questions: (1) do the named plaintiffs and their counsel have any conflicts of interest with other

                                  17   class members, and (2) will the named plaintiffs and their counsel prosecute the action vigorously

                                  18   on behalf of the class?” In re Lendingclub Sec. Litig., 282 F.Supp.3d 1171, 1182 (N.D. Cal.

                                  19   2017). Here, it is undisputed that neither lead plaintiff has any conflict with any Class member.

                                  20   Defendants’ argument that that the Court should not appoint Arkansas Teacher as a Class Member

                                  21   rests entirely on the second factor. (Opp. at 15-17.) Specifically, defendants assert three facts in

                                  22   support of their argument that Arkansas Teacher cannot vigorously prosecute the instant action:

                                  23   (1) there are only two individuals at Arkansas Teacher who have spent any time on this case; (2)

                                  24   Arkansas Teacher had no knowledge of any issues with its RH holdings before being approached

                                  25   by Class Counsel; and (3) Chicago Teacher has “apparently taken the laboring oar in supervising

                                  26   class counsel.” (Id. at 15-16.) Moreover, defendants point to the fact that Arkansas Teacher is

                                  27   currently overseeing eleven securities class actions pending in federal district court.

                                  28          As a preliminary matter, defendants fail to identify any deficiencies in Arkansas Teacher’s
                                                                                          6
                                   1   prosecution in this case. Instead, they essentially argue that Arkansas Teacher is too busy and has

                                   2   not had enough involvement to date. Arkansas Teacher has actively participated in this litigation.

                                   3   Its deputy director duly prepared as a designee to testify in response to defendants’ Rule 30(b)(6)

                                   4   notice, which required testimony on 49 topics, and traveled to San Francisco to do so. The Court

                                   5   is unpersuaded, and defendants’ do not provide support for the idea, that the fact that class counsel

                                   6   approached Arkansas Teacher has any bearing on its adequacy as a class representative. Finally,

                                   7   courts have recognized that multiple securities suits by an institutional investor “evince a

                                   8   laudatory zeal to fulfill its fiduciary duties.” Naiditch v. Applied Micro Circuits Corp., 2001 WL

                                   9   1659115, at *3 (S.D. Cal. Nov. 5, 2001). Moreover, Arkansas Teacher’s status as an institutional

                                  10   investor means that the “5-and-4 cap” in the PSLRA does not apply. In re Extreme Networks Inc.

                                  11   Sec. Litig., 2016 WL 3519283, at *7-8 (N. D. Cal. June 28, 2016). Accordingly, the Court finds

                                  12   that plaintiffs have established that Arkansas Teacher can adequately represent the Class.
Northern District of California
 United States District Court




                                  13       IV.      CONCLUSION

                                  14             For the reasons discussed above, the Court GRANTS plaintiffs’ motion for class

                                  15   certification.

                                  16             IT IS SO ORDERED.

                                  17

                                  18   Dated: October 11, 2018
                                                                                                  YVONNE GONZALEZ ROGERS
                                  19                                                         UNITED STATES DISTRICT COURT JUDGE
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         7
